Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 1 of 15 PageID 127




                                                          FCSL - 000066
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 2 of 15 PageID 128




                                                          FCSL - 000067
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 3 of 15 PageID 129




                                                          FCSL - 000068
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 4 of 15 PageID 130




                                                          FCSL - 000069
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 5 of 15 PageID 131




                                                          FCSL - 000070
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 6 of 15 PageID 132




                                                          FCSL - 000071
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 7 of 15 PageID 133




                                                          FCSL - 000072
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 8 of 15 PageID 134




                                                          FCSL - 000073
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 9 of 15 PageID 135




                                                          FCSL - 000074
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 10 of 15 PageID 136




                                                           FCSL - 000075
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 11 of 15 PageID 137




                                                           FCSL - 000076
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 12 of 15 PageID 138




                                                           FCSL - 000077
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 13 of 15 PageID 139




                                                           FCSL - 000078
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 14 of 15 PageID 140




                                                           FCSL - 000079
Case 3:21-cv-00721 Document 1-15 Filed 07/20/21 Page 15 of 15 PageID 141




                                                           FCSL - 000080
